PER CURIAM.
Curtis E. Crawford appeals the district court’s orders accepting the recommendations of the magistrate judge and denying as moot his petitions filed under 28 U.S.C. § 2241 (2000). We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crawford v. Brooks, No. CA-04-61 (E.D.Va. Sept. 21, 2004); Crawford v. Dir., Fed. Bureau of Prisons, No. CA-03-472 (E.D.Va. Sept. 21, 2004); Crawford v. Brooks, No. CA-04-59 (E.D.Va. Sept. 21, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED